UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6350


DAREN KAREEM GADSDEN,

                    Petitioner - Appellant,

             v.

J. ANDREWS, Warden, FCI Petersburg,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:20-cv-00120-RGD-RJK)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daren Kareem Gadsden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daren Kareem Gadsden, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on Gadsden’s 28

U.S.C. § 2241 petition in which Gadsden sought to challenge his convictions and sentence

by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may

challenge his conviction or sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

      [Section] 2255 is inadequate and ineffective to test the legality of a sentence
      when: (1) at the time of sentencing, settled law of this circuit or the Supreme
      Court established the legality of the sentence; (2) subsequent to the prisoner’s
      direct appeal and first § 2255 motion, the aforementioned settled substantive
      law changed and was deemed to apply retroactively on collateral review;
      (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
      for second or successive motions; and (4) due to this retroactive change, the
      sentence now presents an error sufficiently grave to be deemed a fundamental
      defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (emphasis added).

      Additionally,

      [Section] 2255 is inadequate and ineffective to test the legality of a conviction
      when: (1) at the time of conviction, settled law of this circuit or the Supreme
      Court established the legality of the conviction; (2) subsequent to the
      prisoner’s direct appeal and first § 2255 motion, the substantive law changed
      such that the conduct of which the prisoner was convicted is deemed not to
      be criminal; and (3) the prisoner cannot satisfy the gatekeeping provisions of
      § 2255 because the new rule is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (emphasis added).

      We have reviewed the record and find no reversible error. Accordingly, we affirm

the district court’s order. Gadsden v. Andrews, No. 2:20-cv-00120-RGD-RJK (E.D. Va.

                                             2
Feb. 16, 2021). We deny Gadsden’s motion for appointment of counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3